           Case 2:21-cv-00050-SPL Document 81 Filed 05/12/21 Page 1 of 2




 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                            )    No. CV-21-00050-PHX-SPL
      Apache Stronghold,
 9                                            )
                                              )
                        Plaintiff,            )    ORDER
10                                            )
      vs.
11                                            )
                                              )
      United States of America, et al.,       )
12                                            )
13                      Defendants.           )
                                              )
14                                            )

15             Before the Court is Defendants’ Unopposed Motion for Stay of Proceedings
16   (Doc. 80). Defendants seek to stay this case pending the disposition of Apache
17   Stronghold’s interlocutory appeal of this Court’s denial of its Motion for Preliminary
18   Injunction (Docs. 7 & 57) to the Ninth Circuit. See Apache Stronghold v. United States of
19   America, et al., Case No. 21-15295 (9th Cir. appeal docketed Feb. 19, 2021). Apache
20   Stronghold does not oppose the Motion. Having considered the Motion, and good cause
21   appearing,
22             IT IS ORDERED that Defendants’ Unopposed Motion for Stay of Proceedings
23   (Doc. 80) is granted.
24             IT IS FURTHER ORDERED that this case is stayed.
25   ///
26   ///
27   ///
28   ///
       Case 2:21-cv-00050-SPL Document 81 Filed 05/12/21 Page 2 of 2




 1          IT IS FURTHER ORDERED that the Forest Service will provide 60 days’ notice
 2   to Plaintiff’s counsel and the public before any Notice of Availability of a future Final
 3   Environmental Impact Statement (“FEIS”) and Draft Record of Decision (“DROD”) is
 4   published in the Federal Register for the subject Land Exchange and Project. The Forest
 5   Service shall also file such notice with this Court.
 6          IT IS FURTHER ORDERED that the parties shall file a joint status report within
 7   ten (10) days of Defendants’ providing the notice described above. Until that time, the
 8   parties shall file a joint status report every thirty (30) days updating the Court as to the
 9   status of this case.
10          Dated this 12th day of May, 2021.
11
12                                                     Honorable Steven P. Logan
                                                       United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
